Appeal from judgment of the Supreme Court, Warren County, in favor of the defendant, entered upon a verdict of no cause of action rendered by the jury. The action was brought by the plaintiff, to recover for loss of services and for medical expenses, growing out of an injury to his wife which was alleged to have been caused by the defendant’s negligence. In a prior action brought by the wife, she had recovered the sum of $750. The court ruled that the prior judgment was res judicata as to the negligence of the defendant and the freedom from contributory negligence of the plaintiff’s wife. The only issue submitted to the jury was the question of whether the plaintiff had suffered any damage as a result of the injury to his wife. Upon the evidence, the jury was justified in finding that the medical bills had been incurred by the wife on her personal responsibility and that the plaintiff had not suffered any loss on account of his wife’s injury. Judgment affirmed, with costs. Foster, P. J., Bergan, Coon and Halpem, JJ., concur; Imrie, J., taking no part.